DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 22, “the body” should be -- the shaft body --.
Claim 13, line 14, “the body” should be -- the shaft body --.
Reasons for Allowance
3.	Claims 1-4, 7, 9, 11 and 13-15 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the first internal fluid channel (114) includes two diametrically opposed sub- channels (122) for balanced rotation of the shaft body (102), wherein the second internal fluid channel (130) includes two diametrically opposed sub-channels (132) for balanced rotation of the shaft body (102), wherein the twoApplication No. 16/274,8203Docket No.: 1510801.986US1 diametrically opposed sub-channels (122) of the first internal fluid channel (114) extend axially beyond the two diametrically opposed sub-channels (132) of the second internal fluid channel (130) at both ends of the body (102) (see figs. 2 and 4 below) -- in the combination as claimed.
Claims 2-4, 7, 9 and 11 are allowed due to dependence on claim 1.

    PNG
    media_image1.png
    864
    485
    media_image1.png
    Greyscale

Regarding claim 13 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- issuing the coolant from the first internal fluid channel (114) includes issuing the coolant from two diametrically opposed sub-channels (122) of the first internal fluid channel (114) for balanced rotation of the shaft body (102), wherein the lubricant from the second internal fluid channel (130) includes issuing the lubricant from two diametrically opposed sub-channels (132) of Application No. 16/274,8205Docket No.: 1510801.986US1 the second internal fluid channel (130) for balanced rotation of the shaft body (102), wherein the two diametrically opposed sub-channels (122) of the first internal fluid channel (114) extend axially beyond the two diametrically opposed sub-channels (132) of the second internal fluid channel (130) at both ends of the body (102) (see figs. 2 and 4 above) -- in the combination as claimed.
Claims 14 and 15 are allowed due to dependence on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834